Title: To John Adams from Josiah, III Quincy, 19 August 1813
From: Quincy, Josiah, III
To: Adams, John



Sir
Quincy, 19, August, 1813

In complying with the directions of the American Academy & transmitting the inclosed vote I cannot refrain from expressing my individual pain and regret at the dissolution of a tie which to me has been, always as pleasant as honourable.
Be assured, Sir, that I cannot cease to feel or to express the sentiments of esteem and respect with which / I am your hl St

Josiah Quincycor: Sec: A. A.S.
At a meeting of the American Academy of Arts and Sciences, holden at the Philosophy Chamber in Cambridge on the 18th. of August 1813.
The recording Secretary having communicated a letter from the Honble Mr. Adams resigning the office of President of this Academy.
Voted, unanimously, that the thanks of the Academy be presented to the Hon John Adams for his long and faithful services as first officer of the institution; that the Academy have ever entertained a high sense of the honour and advantage, which they have derived from the official connexion with that distinguished character; they sensibly regret the termination of that connexion, and shall ever cherish an affectionate and grateful remembrance of his attention to the interests of the Academy and of his polite and friendly deportment to its members
a copy from the recordsJohn Farrar Recg. Secy.
